Citation Nr: 0336583	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spine spondylolisthesis with spondylolysis with 
scoliosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to February 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that granted the veteran service connection for 
her lumbar spine spondylolisthesis with spondylolysis with 
scoliosis disability, and assigned a 20 percent evaluation, 
effective February 11, 2001. 

The Board notes that in her substantive appeal received in 
January 2002, the veteran raised a claim for unemployability 
due to her service-connected back disability.  As this matter 
was not developed or certified for appeal, it is referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5106, 5107, 5126 (West 2002)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that in May 2001, 
the RO sent the veteran a VCAA notice for the initial claim 
for service connection filed in February 2001.  However, 
there is no evidence of record that shows that the RO sent 
the veteran a subsequent VCAA notice for the increased rating 
claim, to include as specified in 38 U.S.C.A. § 5103(a) and 
(b).  As such, further action in this case is necessary for 
compliance with the VCAA notice and duty to assist 
provisions.

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change.

In the VA examination report dated in January 2002, the 
examiner indicated that the veteran complained of pain with 
flexion of the spine.  The examiner further noted that 
examination of the lumbar spine revealed pain on flexion at 
80-90 degrees.  Additionally, the examiner noted that pain 
was the major impact on the veteran's function.  However, 
despite these medical findings, the examiner did not comment 
on the specific extent of additional functional impairment 
the veteran has due to pain, including on use and during 
flare-ups.  Such clinical findings would be useful in 
adjudicating the appeal.

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The record does not reflect 
that the RO has considered these factors in determining the 
initial rating for the veteran's service-connected lumbar 
spine disability.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current nature and extent of the 
service-connected lumbar spine 
disability.  All indicated tests should 
be performed, including range of motion 
testing in degrees.  Findings should be 
made as to the presence of objective 
indicators of pain, including on use.  
The extent of any additional functional 
impairment due to pain, in degrees if 
possible, should be identified.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

2.  The RO should thereafter readjudicate 
the issue on appeal, including pursuant 
to the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243), as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the benefit sought on appeal is not 
granted, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case that 
includes all applicable legal precedent 
and pertinent Diagnostic Codes for rating 
the disability at issue, including 
effective from September 26, 2003.  The 
veteran should be afforded the 
appropriate period of time in which to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



